Name: Commission Regulation (EEC) No 1076/78 of 23 May 1978 on the communication of information on raw tobacco
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  plant product;  information technology and data processing
 Date Published: nan

 No L 136/8 Official Journal of the European Communities 24. 5 . 78 COMMISSION REGULATION (EEC) No 1076/78 of 23 May 1978 on the communication of information on raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 2602/71 of 6 December 1971 (2 ) specifies the information necessary for purposes of the rules governing the common organization of the market in tobacco and the deadline for the transmission thereof to the Commission by Member States ; Whereas certain Regulations, in particular Commis ­ sion Regulations (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (3 ), and (EEC) No 1727/70 of 25 August 1970 on the intervention procedure for raw tobacco (4 ), also provide for the periodical communica ­ tion of information ; whereas, furthermore , the neces ­ sity for the communication of further information has become apparent, in particular as regards the granting of export refunds ; Whereas in the interests of administrative simplicity it is advisable both to re-group this information and also to relax the timetable for its transmission ; whereas, consequently, Regulation (EEC) No 2602/71 and the various provisions of Regulations (EEC) No 1726/70 and No 1727/70 concerning such information should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : A rticle 1 1 . The Member States shall communicate to the Commission annually for each variety of tobacco the information specified in Section A of the Annex hereto . 2 . The final dates for the transmission of such infor ­ mation to the Commission are given in Section B of the said Annex . 3 . The Commission shall forward this information annually to the Member States . 4 . If the quantities of tobacco offered for interven ­ tion exceed or threaten to exceed the percentages and quantities of tobacco laid down by Regulation (EEC) No 1 469 /70 (5 ) the Member State concerned shall so inform the Commission forthwith . Article 2 Regulation (EEC) No 2602/71 is hereby repealed . Article 3 Article 12 (2) of Regulation (EEC) No 1726/70 and Article 9 (3 ) of Regulation (EEC) No 1727/70 are hereby repealed . Article 4 This Regulation shall enter into force on 1 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1 978 . Fur the Commission Finn GUNDELACH Vice-President ( ») OJ No L 94, 28 . 4 . 1970, p. 1 . (2 ) OJ No L 269 , 8 . 12 . 1971 , p. 9 . ( J ) OJ No L 191 , 27 . 8 . 1970 , p. 1 . (4 ) OI No L 191 , 27 . 8 . 1970 , p. 5 . ( 5 ) OJ No L 164, 27 . 7 . 1970 , p . 35 . 24. 5 . 78 Official Journal of the European Communities No L 136/9 ANNEX A. List of the information to be supplied by the Member States Item No Type of information by variety 1 2 3 4 5 6 7 8 9 10 11 An estimate of the areas to be used for the cultivation of tobacco during the current year (in ha) Total areas planted during the current year ( in ha) A forward estimate of the crop production for the current year ( in tonnes) Total quantities in the crop of the preceding year (net weight of leaf tobacco, in tonnes) Number of the cultivation contracts and cultivation declarations recorded for the current year and the areas involved The position as regards baled tobacco stocks according to the declarations of 'first processors ', by harvest ( in tonnes) Average prices received by planters in national currency and indication of the average quality classification of the crop of the preceding year Quantities of tobacco for which a premium certificate was made out, by harvest ( in tonnes) Quantities of tobacco for which the right to the premium has accrued, by harvest (in tonnes) Quantities of leaf tobacco and baled tobacco taken over by the intervention agencies , by harvest ( in tonnes) Quantities of tobacco for which export refunds have been granted, by harvest (in tonnes) B. Timetable for the communication of information to the Commission by Member States Date I January 1 April 1 July 1 October Item No 8 , 9 , 10 , 11 (&gt;) 6 , 8 , 9 , 10 , 1 1 (2 ) 1 , 4, 7 , 8 , 9 , 10 , 11 (J ) 2, 3 , 5 , 8 , 9 , 10 , 11 (*) (') Figures as determined on I October of the preceding year . (-') For items 8 , 9 , 10 and 11 , the figures as determined on 1 January of the current year . ( 3 ) For items 8 , 9 , 10 and 11 , the figures as determined on I April of the current year . (  *) For items 8 , 9 , 10 and 11 , the figures as determined on 1 July of the current year .